Citation Nr: 1645923	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a stomach condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for relapsing fever, also claimed as residuals of malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1943 to January 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision for the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that GERD or a stomach disability either began during or was caused by service.

2.  The weight of the evidence is against a finding that hypertension either began during or was otherwise caused by service.

3.  The Veteran does not have a current diagnosis of relapsing fever or residuals of malaria.



CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD, claimed as a stomach condition, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for relapsing fever, also claimed as residuals of malaria, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in October 2007 and March 2008 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA has provided medical examinations concerning all of the claimed disabilities.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Unless the claimant challenges the adequacy of the examination or opinion, however, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

In this case, the Veteran's accredited representative has challenged the adequacy of the Veteran's July 2016 VA examinations.  However, the Board finds that the reports of the examinations and the provided opinions provide the information needed to fairly decide the claims for service connection, including addressing the determinative issues of diagnosis and causation.

The examiner reviewed the claims file, examined the Veteran, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners).  Although most of the service treatment records were absent due to their loss in a fire, the examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the present claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination report.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the July 2016 VA examination is adequate.  

Additionally, in light of treatment records that have been obtained and associated with the record, performance of the requested examination, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board notes that it appears that some of the Veteran's service medical records may have been destroyed in a fire at the National Personnel Records Center (NPRC).  The Board is aware that in cases such as this, where the Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with that heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in a decision all evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The relationship requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

GERD/Stomach Condition

A service hospital admission card from July 1944 indicates that the Veteran had food poisoning or an intestinal infection due to a bacterial infection.

A July 1974 treatment record shows that the Veteran complained of excessive acid in his stomach and sternal burning.  In March 1975, the Veteran was treated for mild symptoms of esophagitis.  He experienced relief with antacids.

A March 1976 treatment record shows that the Veteran had no history of heartburn or reflux since late 1974.  The Veteran experienced a "bubble" sensation of pressure by his sternum.  No diagnosis was given.

In November 1976, the Veteran was treated for reflux esophagitis.

A May 1999 VA treatment record shows that the Veteran had GERD.  A February 2000 record contains a physician's opinion that the Veteran's symptoms probably represented GERD, however the physician was not certain.  An endoscopy was scheduled.  The endoscopy showed that the Veteran had a hiatal hernia present in the lower esophagus and gastritis.

GERD symptoms were again treated at a VA facility in November 2005 and January 2008.  Subsequent outpatient treatment records show ongoing treatment for GERD.

On VA examination in April 2012, the examiner noted that the Veteran had a diagnosis of GERD.  The examiner commented that the Veteran's service records were burned in a 1973 fire, and the available treatment records did not show any evidence of GERD symptoms.  The examiner opined that the Veteran's claimed esophagitis/GERD was less likely than not related to service as there was no mention of esophagitis or GERD in the available service records.

At the March 2016 Board hearing, the Veteran stated that he first started experiencing symptoms of esophagitis in 1945.  He said that the esophagus symptoms would come and go.

On VA examination in July 2016, the examiner found that the Veteran had diagnoses of GERD and a hiatal hernia.  The Veteran reported that he had symptoms of GERD since 1975, and he currently experienced recurrent reflux.  The examiner remarked on the May 1975 treatment record which documented reflux esophagitis and the August 1976 treatment record which showed diagnoses of hiatal hernia and reflux esophagitis after an upper endoscopy.  The examiner opined that the Veteran had diagnoses of GERD and hiatal hernia that were less likely as not caused by service.  The examiner stated that the findings of GERD and hiatal hernia appeared in the record almost 30 years after the Veteran's service; and no correlation could be made between the Veteran's present GERD, hiatal hernia, and his service.  The examiner commented that when the endoscopy was performed in August 1976, the Veteran was 52 years old, and hiatal hernias are common, especially in people over age 50.  The examiner explained that a hiatal hernia is a condition in which the upper part of the stomach bulges through an opening in the diaphragm.  With a hiatal hernia, it is easier for acid to come up into the esophagus.  The leaking of acid from the stomach into the esophagus is called GERD.  The examiner opined that the Veteran's hiatal hernia and GERD were due to the effects of aging.

The post-service evidence of record shows that the Veteran has current diagnoses of GERD and hiatal hernia.  Therefore, the existence of current disabilities is established.  However, because of the silence of the available service medical records, the lack of a diagnosed disability for many years following separation from service, and the absence of any evidence showing a direct link to service, the Board finds that service connection for those disabilities on a direct basis has not been demonstrated.  The evidence of record shows that the Veteran first was treated for complaints related to the claimed disabilities in 1974.

In this matter, the Board finds the opinion of the July 2016 VA examiner to be the most persuasive evidence of record.  The July 2016 VA examiner considered the Veteran's theory that his present stomach symptoms were caused directly by his active duty service, and the examiner opined that it was less likely.  The Board places great weight on the opinion of the VA examiner, as the examiner had the medical training and expertise necessary to offer a medical opinion in such a complex matter.  Significantly, the examiner gave various reasoning to support the given opinion, to include consideration of an alternate etiology.  In addition, the Veteran's theories of entitlement were specifically addressed.  Therefore, the Board places great weight on the opinion of the July 2016 VA examiner.

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report the stomach symptoms he experiences, as those symptoms are observable through his senses.  However, as to the specific issue in this case, whether the claimed stomach symptoms were caused by active service or are related to active service or any incident of service, the Board finds that the opinion of the July 2016 VA examiner outweighs the Veteran's lay statements.  As a layperson, it is not shown that the Veteran possesses medical expertise.  The July 2016 VA examiner has the medical training to provide a well-reasoned and educated etiology opinion.  The Veteran has not submitted any contrary medical opinion evidence that supports the claim.

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The Board finds that the preponderance of the evidence is against a finding of a causal connection between the Veteran's service and any current digestive disability.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes his stomach problems were caused by service.  However, the evidence of record does not support that contention.  The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for GERD, claimed as a stomach condition, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

An October 1977 treatment record shows that the Veteran had no history of hypertension.  At that time, his blood pressure was 152/104.  The examiner stated that the Veteran needed a blood pressure recheck and indicated that he had hypertension.

A November 1977 treatment record indicates that the Veteran was newly diagnosed with hypertension.  A December 1978 treatment record contains a diagnosis of mild diastolic hypertension.

A VA examination conducted in July 1989 indicates that the Veteran had hypertension for over 12 years.  

On VA examination in April 2012, the examiner noted that the Veteran had a confirmed diagnosis of hypertension.  The examiner opined that the Veteran's claimed hypertension was less likely than not related to service as there was no mention of hypertension in the available service records.

At the March 2016 Board hearing, the Veteran could not recall when he was first diagnosed with hypertension, but he thought he was prescribed medication for hypertension while in service.

On VA examination in July 2016, the examiner noted a diagnosis of hypertension.  The Veteran reported that he had high blood pressure since 1973.  After reviewing the records, the examiner opined that the Veteran's hypertension was less likely as not incurred in or caused by service.  The examiner noted the clinical record from November 1977 which indicated that the Veteran's hypertension was newly diagnosed.  The Veteran had left active duty almost 30 years prior.  The examiner further commented on the clinical record from February 1989 which indicated that the Veteran had a history of hypertension dating to the 1970s.  In light of those records, the examiner found no correlation between the Veteran's hypertension and his time on active duty.  The examiner further commented that the Veteran's hypertension was likely due to poor diet, lack or exercise, and/or genetics.

The post-service evidence of record shows that the Veteran has a current diagnosis of hypertension.  Therefore, the existence of a current disability is established.  However, the evidence does not show that hypertension developed to a compensable degree within one year of separation from service.  Thus, service connection as a chronic disorder on a presumptive basis cannot be awarded.  38 C.F.R. § 3.309(a) (2015).

Additionally, because of the silence of the service medical records, the lack of a diagnosed disability for many years following separation from service, and the absence of any evidence showing a direct link to service, the Board finds that service connection for hypertension on a direct basis has not been demonstrated.  The Board finds that the evidence shows that hypertension was newly diagnosed in 1977, which is evidence against the claim.

The Board finds the opinion of the July 2016 VA examiner to be the most persuasive evidence of record.  The July 2016 VA examiner considered the Veteran's theory that his present hypertension was caused directly by active service, and the examiner opined that it was less likely.  The Board places great weight on the opinion of the VA examiner, as the examiner had the medical training and expertise necessary to offer a medical opinion in such a complex matter.  Significantly, the examiner gave various reasoning to support the opinion, to include consideration of an alternate etiology.  In addition, the Veteran's theories of entitlement were specifically addressed.  Therefore, the Board places great weight on the opinion of the July 2016 VA examiner.  The Veteran has not submitted any contrary medical opinion evidence that supports the claim.

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As to the specific issue in this case, whether hypertension was caused by active service or is otherwise related to service, that issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such an opinion.

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The Board finds that the preponderance of the evidence is against a finding of a causal connection between the Veteran's service and present hypertension.  The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Relapsing Fever/Residuals of Malaria

A July 1944 hospital admission card shows that the Veteran was treated for food poisoning or an intestinal infection.

On VA examination in April 2012, the examiner noted that the Veteran was treated for food poisoning and an intestinal infection in 1944.  The Veteran denied being bothered by fevers.  He stated that if he had a fever, he ignored it.  The examiner found no notes of relapsing fever or residuals of malaria in the treatment records.  The examiner found that the Veteran had no current symptoms or residuals attributable to prior in-service food poisoning and intestinal infection.  The examiner opined that the Veteran's claimed residuals of relapsing fever and malaria were less likely than not related to service, as aside from the one-time diagnosis of food poisoning and intestinal infection noted, there was no other evidence of anything suggestive of jungle fever.  The examiner further stated that as the ongoing current treatment records did not note persistent infectious fevers, it was less likely as not that the claimed jungle fever was due to service.

At the March 2016 Board hearing, the Veteran stated that he was hospitalized in a field hospital while on active duty for malaria.  He did not remember how long he was treated in the hospital.  

On VA examination in July 2016, the physician noted normal physical findings.  There was no objective evidence which indicated a relapsing fever, to include residuals of malaria, or an infectious disease.  The examiner found that the Veteran did not report symptoms attributable to malaria or a relapsing fever condition.  The Veteran's report that he was treated for malaria in 1943 was noted.  The physician stated that there was apparently full resolution of symptoms, as there were no current symptoms attributable to a fever, malaria, or an infectious disease.  The examiner concluded that it was less likely as not that the Veteran had any disability manifested by a relapsing fever, to include residuals of malaria.

In this case, the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with relapsing fever or residuals of malaria.  The Board notes the Veteran's account of receiving treatment for a fever and/or malaria on active duty.  But merely establishing treatment for symptoms while in service is not sufficient to grant service connection because there also has to be chronic residual disability resulting from that inservice condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).


Nothing in the medical evidence shows that the Veteran has exhibited an actual disability manifested by relapsing fever or malaria at any time during the current appeal period, and there is no evidence of record to suggest that it causes any impairment of earning capacity.  There are no deficits in bodily functioning associated with any such finding.  At the VA examination, the examiner found insufficient clinical evidence to warrant a diagnosis of relapsing fever or any residuals of malaria.  The Veteran has presented no competent medical evidence to the contrary.  Service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The record does not otherwise medically suggest that the Veteran has an underlying disability related to asserted treatment for malaria, such as relapsing fevers, for which service connection can be granted.  In the absence of a clear diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there were no residuals of malaria, to include relapsing fever, diagnosed at any time since the claim was filed, and there remains no current evidence of the claimed disability, no valid claim for service connection exists.  Based on that evidentiary posture, service connection cannot be awarded.

As the preponderance of the evidence is against the claim for service connection for relapsing fever or residuals of malaria, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a stomach condition, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for relapsing fever, also claimed as residuals of malaria, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


